DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed November 22, 2021, is a continuation of U.S. Patent Application No. US 16/903,014, filed June 16, 2020, which issued as U.S. Patent No. US  11,183,064 B2 on November 23, 2021.  Claims 1 and 2 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. (US 2016/0357768 A1) in view of Webb (US 2017/0351975 A1) and further in view of Bajaj et al. (US 9,838,843 B1).
	Regarding claim 1, Strong discloses:
an area reservation system ([0026], [0031], [0032]) comprising:

a server having a memory storing area information ([0033], [0037], [0054], [0057], [0099]; FIG. 1A; FIG. 1M:  104, 106); and

a user computing device coupled to the server ([0031], [0054]), wherein the server is programmed to:

receive and process a signal that the user computing device has accessed the system and is searching for an area to reserve at a user selected location and time ([0031], [0061]);

send for display, on the user computing device, area information including available areas to reserve ([0061], [0062]);

automatically reserve an area in response to receiving user input requesting reservation of the area ([0108], [0129], [0139]; FIG. 6);

establish a geofence around the reserved area ([0033], [0052], [0066]).

	Strong does not explicitly disclose:

searching for a parking spot to reserve

send for display, on the user computing device, a map comprising available parking spots to reserve;

automatically reserve a parking spot in response to receiving user input requesting reservation of one of the available parking spots;

send a notification to the user computing device in response to the user computing device entering the geofence of the reserved area.

	Webb, addressing the same problem of how to reserve a parking space, teaches a system and method for managing a reservation of a vehicle parking location ([0004]), comprising:
searching for a parking spot to reserve ([0021]; FIG. 2:  26)

send for display, on the user computing device, a map comprising available parking spots to reserve ([0034]; FIG. 3C);

automatically reserve a parking spot in response to receiving user input requesting reservation of one of the available parking spots ([0022]; FIG. 2:  29),

for the benefit of providing time flexibility for a parking reservation while at the same time closely tailoring the cost of parking to the actual time spent in the vehicle parking location ([0003]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Webb with the system of Strong because that would have enabled the system to provide time flexibility for a parking reservation while at the same time closely tailoring the cost of parking to the actual time spent in the vehicle parking location.
The above combination does not explicitly disclose:

send a notification to the user computing device in response to the user computing device entering the geofence of the reserved area.

Bajaj, addressing the same problem of how to configure a geofence, teaches systems and methods for generating data-driven geo-fences (col. 1, lines 55-58), comprising sending a notification to the user computing device in response to the user computing device entering the geofence of the reserved area (col. 9, lines 63-66) for the benefit of informing the user that the user has entered the area defined by the geofence.
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Bajaj with the system of the above combination because that would have enabled the system to inform a user that the user has entered the area defined by the geofence.
	Regarding claim 2, the above combination does not disclose that the server is further programmed to generate navigation direction to the reserved parking spot and send the navigation direction for display and operation on the user computing device.
	Webb, addressing the same problem of how to reserve a parking space, teaches a system and method for managing a reservation of a vehicle parking location ([0004]), wherein the server is further programmed to generate navigation direction to the reserved parking spot and send the navigation direction for display and operation on the user computing device ([0038]; FIG. 3F:  90) for the benefit of guiding the user to the parking spot ([0038]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Webb with the system of the above combination because that would have enabled the system to guide the user to the parking spot.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689